Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 22, line 22 
please update application Serial Number 12/080,358 as to its corresponding publication number.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 7-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al. (US 2011/0023240), hereinafter “Fossum.”
	Regarding claims 17, 2, 5, 15 and 16, Fossum teaches a method of making a fabric care conditioning composition in the form of an article that is porous, dissolvable solid structure (see paragraph [0002]), which comprises: (1) preparing a solution comprising water, water soluble polymer, plasticizer, diester quaternary ammonium compound (which is a cationic surfactant) and in some embodiments, optional components (wherein the solution reads on the “wet pre-mixture); (2) aerating the solution by introducing gas into the solution to form a wet aerated product; (3) forming the aerated wet aerated product into one or more shapes to form a shaped wet product; and (5) drying the shaped wet product to a desired Remaining Water content to form a porous dissolvable solid structure (see paragraph [0144]). The fabric care conditioning article comprises by dry weight percentage from about 5% to about 60% of the diester quaternary ammonium compound (i.e., cationic surfactant), from about 5% to about 60% water soluble polymer; from about 5% to about 30% plasticizer; from about 0% to about 25% nonionic surfactant; and from about 15 to about 50% Remaining Water (see paragraph [0015]). In Example 6, Fossum teaches a dry dissolvable porous solid fabric conditioner article which comprises 16.3 wt% polyvinyl alcohol, 18.0 wt% glycerol (a plasticizer), 30.7 wt% DEEDMAC (diethyloxyester dimethyl ammonium chloride) cationic surfactant and 14.3 wt% Remaining Water, having an Open Cell Content of 88%  (see paragraph [0183]), wherein the weight ratio of the glycerol plasticizer to the cationic surfactant is 18.0:30.7 or 0.58:1. The article also has a minimum Specific Surface Area of from about 0.3 m2/g to about 0.25 m2/g see paragraph [0031]).  Fossum, however, fails to specifically disclose the weight ratio of the plasticizer to the cationic surfactant of from about 0.9 to about 2 (or about 0.9:1 to about 2:1) as recited in independent claim 1, or from about 1 to about 1.8 (or about 1:1 to about 1.8:1) as recited in claim 2.
Considering that Fossum teaches from about 5% to about 30% plasticizer and from about 5% to about 60% of diester quaternary ammonium compound (i.e., cationic surfactant), as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (e.g., 30 wt% plasticizer:30 wt% cationic surfactant, or 1:1) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 4, Fossum teaches that the plasticizer or plasticizing agent includes polyol, copolyol, polycarboxylic acid, polyester or dimethicone copolyol (see paragraph [0060]).
	Regarding claim 7, Fossum teaches that the water-soluble polymer can include, but are not limited to polyvinyl alcohol (PVA), polyvinyl pyrrolidone; polyalkylene oxide such as polyethylene oxide; alkyl cellulosic such as methyl cellulose; carboxymethylcellulose (see paragraph [0055]); starch, pullulan, gelatin, hydroxypropylmethylcellulose or combinations thereof (see paragraphs [0056] and [0058]; see also claim 3). 
	Regarding claim 8, Fossum teaches that the fabric care conditioning article comprises from about 9% to about 20% polyvinyl alcohol (see paragraph [0016]).
	Regarding claim 9, Fossum teaches that the preferred water-soluble polymers include polyvinyl alcohols, polyvinylpyrrolidones, polyalkylene oxides, starch and starch derivatives, pullulan, gelatin, hydroxypropylmethylcelluloses, methylcelluloses, and carboxymethycelluloses and mixtures thereof (see paragraph [0058] and claim 3). As discussed above, Fossum teaches that the fabric care conditioning article comprises from about 5% to about 60% water soluble polymer (see paragraph [0015]); in one embodiment, the fabric care conditioning article comprises from about 9% to about 20% polyvinyl alcohol (see paragraph [0016]); and in Example 6, Fossum teaches a dry dissolvable porous solid fabric conditioner article which comprises 16.3 wt% polyvinyl alcohol (see paragraph [0183]). Fossum, however, fails to specifically disclose the water-soluble polymer comprising polyvinyl alcohol and starch, and wherein the article comprises from about 10% to about 40% polyvinyl alcohol, and 0.01% to about 4.5% of starch, by total weight of the article. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected polyvinyl alcohol and starch as the specific water-soluble polymers because these are two of the preferred water-soluble polymers which can be present as mixture of water-soluble polymers, as disclosed in paragraph [0058] and claim 3. With respect to the specific proportions of the polyvinyl alcohol and starch in the article, even though Fossum does not explicitly disclose the specific proportions of each of the starch and polyvinyl alcohol in the article, considering that Fossum teaches from about 5% to about 60% water soluble polymer which can be a mixture of polyvinyl alcohol and starch, wherein each proportion in the mixture is considered to be non-critical, hence can vary in a wide range, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 10, Fossum teaches that the article comprises at least one film-forming water-soluble polymer (see paragraph [0051]), and the one or more water-soluble polymers are selected such that their weight-average molecular weight is from about 10,000 to about 500,000 Da, in one embodiment from about 50,000 to about 400,000 Da, in yet another embodiment from about 60,000 to about 300,000 Da, and in still another embodiment from about 70,000 to about 200,000 Da, wherein the weight-average molecular weight is computed by summing the average molecular weights of each polymer raw material multiplied by their respective relative weight percentages by weight of the total weight of polymers present within the porous solid (see paragraph [0052]). Fossum also teaches that the preferred water-soluble polymers include polyvinyl alcohols (see paragraph [0058]). Fossum also teaches that the fabric care conditioning article comprises from about 5% to about 60% water soluble polymer (see paragraph [0015]); and in one embodiment, the fabric care conditioning article comprises from about 9% to about 20% polyvinyl alcohol (see paragraph [0016]). Fossum, however, fails to specifically disclose the water-soluble polymer comprising from 2% to about 30% by total weight of the article of a first polyvinyl alcohol having an average molecular weight of about 15,000 to about 35,000 Daltons and from about 6% to about 30% by total weight of the article of a second  polyvinyl alcohol having an average molecular weight of about 50,000 to about 150,000 Daltons.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected two polyvinyl alcohols having different average molecular weights within those recited because Fossum specifically desires one or more water-soluble polymers like polyvinyl alcohols having different average molecular weights as disclosed in paragraph [0052]). With respect to the specific proportions of the two polyvinyl alcohols and their respective average molecular weights, considering the above teachings of Fossum, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 11, Fossum teaches that the fabric care conditioning article further comprises from about 0 wt% to about 25wt% nonionic surfactant (see paragraph [0015]). Fossum, however, fails to specifically disclose from about 0.5% to about 8% of a nonionic surfactant by total weight of the article. 
Considering that Fossum teaches from about 0 wt% to about 25wt% nonionic surfactant, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 18, Fossum teaches that the aerated mixture is dried in a convection oven at 135oC for 1 hour (60 min) (see paragraph [0172]).
	Regarding claim 19, Fossum teaches that the solution (i.e., wet pre-mixture) comprises from about 5% to about 50% solids, in some embodiments from about 10% to about 45% solids, and in other embodiments from about 20% to about 40% solids, by weight of the processing mixture before drying; and has a viscosity of from about 2,500 cps to about 200,000 cps, in some embodiments from about 5,000 cps to about 180,000 cps, in some embodiments from about 7,500 cps to about 150,000 cps, and in some embodiments from about 10,000 cps to about 100,000 cps (see paragraph [0146]). Fossum, however, fails to specifically disclose the solution or wet pre-mixture having a viscosity of from about 1,000 cps to about 25,000 cps.
Considering that Fossum teaches that the solution or wet pre-mixture has a viscosity of from about 2,500 cps to about 200,000 cps, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding claim 20, Fossum teaches that the article has a wet density which ranges from 0.245 g/cm3  (equivalent to 0.245 g/ml) to 0.577 g/cm3  (equivalent to 0.577 g/ml) (see first table on page 17). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761